There was evidence that the witness Moore was qualified to judge of the value of the land in question, and a finding to that effect, based on evidence, is not open to review here. Chapman v. Tiffany, 70 N.H. 249, and cases cited.
The proffered declaration of Gallup that when he cut the letter H on the rock Joseph Noone was present, was held to be inadmissible upon the former transfer of the case. Morrison v. Noone, ante, 338. The surrounding facts as now. shown do not differ from those presented then, and consequently the exception to the exclusion of the evidence must be overruled.
The argument of counsel to which exception was taken, was tantamount to a charge that the testimony of the defendant and his witnesses was false. "Counsel have the right to claim that the false testimony came from his opponents." Story v. Railroad, 70 N.H. 364, 376.
The defendant's exception to the refusal of the presiding justice to set the verdict aside as against the evidence presents no question of law. It is conceded that witnesses testified to facts which would support the plaintiff's case. The claim argued is that the defendant's witnesses were more numerous and more trustworthy and therefore should have been believed. This contention was finally disposed of by the decision of the presiding justice. Flaherty v. Railway, ante, 254, and cases cited.
Exceptions overruled.
All concurred. *Page 551